DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Applicant’s Application filed on 12/19/2019.
Claims 1-20 are pending. Claims 1, 11, and 17 are independent.

Priority
Acknowledgment is made of applicant's claim for priority to U.S. Provisional Patent Application No. 62/783,284 filed on 12/21/2018.

Information Disclosure Statement
The information disclosure statements filed 6/2/2020 and 7/9/2021 have been considered. The corresponding PTO-1449s have been electronically signed as attached.

Drawings
The drawings, filed 12/19/2019 are considered in compliance with 37 CFR 1.81 and accepted.
any manner which might adversely affect their validity as trademarks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-3, 6, 12-16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor, or for pre-AIA  applicant, regards as the invention.
Regarding claim 2, the claim recites “un-pausing a generation build data structure” which renders the scope of the claim unclear and indefinite. Specifically, it is unclear and indefinite as to what exists to be “un-paused” as there is no recited starting, pausing, or other operations in relation to this limitation. Moreover, it is unclear and indefinite what the scope of “un-pausing” a “data structure” would represent. A data structure is generally storing data, and it is unclear how stored data that is fixed is paused or un-paused. This likely stems from confusion as to the scope of “a generation build data structure” which is also unclear and indefinite. Therefore, the scope of the claim is indefinite. Examiner has interpreted this limitation for purposes of examination as relating to a generic form of proceeding on an operation.
Dependent claim 3 inherits the same rejection as in its parent claim 2. Further regarding claim 3, the cop of “the un-pausing … is correlated with writing a root node identifier…” is unclear and indefinite. The use of “correlated” confuses whether this is one operation or two. That is, does the operation of “writing” the identifier serve as a specific form of “un-pausing” or is this rather meant to encompass that “un-pausing” happens at the same point in time as the “writing” but are two distinct operations. Therefore, the scope of the claim is indefinite.
Regarding claim 6, the claim recites “un-pausing a validation data structure” which renders the scope of the claim unclear and indefinite. Specifically, it is unclear and indefinite as to what exists to be “un-paused” as there is no recited starting, pausing, or other operations in relation to this limitation. Moreover, it is unclear and indefinite what the scope of “un-pausing” a “data structure” would represent. A data structure is generally storing data, and it is unclear how stored data that is fixed is paused or un-paused. This likely stems from confusion as to the scope of “a validation data structure” 
Regarding claim 12, the claim recites on line 3 “the request.” However, there is insufficient antecedent basis for this limitation in the claim. Therefore, the scope of the claim is indefinite.
Claim 13 inherits the same rejection as in claim 12. Further regarding claim 13, the claim recites “unspecified parameters in the information” of the request. It is unclear and indefinite what ‘request’ is being referred to in the limitation. Moreover, it is unclear how “unspecified” information of the request can even be determined. If the parameter is unspecified, it would not be part of any request. Therefore, the scope of the claim is indefinite.
Regarding claim 14, the claim recites on line 2 “one or more graph identifiers for … one or more graphs in the graph set” however, claim 11 from which claim 14 depends, already recites “graph identifiers or one or more graphs in the graph set”. The confusion in antecedent basis renders the scope of the claim indefinite as to whether the identifiers in claim 14 are the same identifiers as in claim 11 ort some additional set of generated identifiers. Therefore, the scope of the claim is indefinite. 
Regarding claim 15, the claim recites on line 2 “a graph identifier” however, claim 11 from which claim 15 depends, already recites “graph identifiers or one or more graphs in the graph set”. The confusion in antecedent basis renders the scope of the claim indefinite as to whether the identifier in claim 15 are the same identifiers as in claim 11 ort some additional set of generated identifiers. Therefore, the scope of the claim is indefinite. 
Regarding claim 16, the claim recites “allocating a build data structure for generating the graph” which renders the scope of the claim unclear and indefinite. Specifically, it is unclear and indefinite as to what ”allocating” some data structure represents in terms of generating a graph. There is no recited other operations in relation to this limitation that would clarify if allocating is simply providing storage 
Regarding claim 20, the claim recites “allocating a build data structure for generating the graph” which renders the scope of the claim unclear and indefinite. Specifically, it is unclear and indefinite as to what ”allocating” some data structure represents in terms of generating a graph. There is no recited other operations in relation to this limitation that would clarify if allocating is simply providing storage space, or represents a connection to the graph in some other fashion. Moreover, it is unclear and indefinite what the scope of a “build data structure” would represent. A data structure is generally storing data, and it is unclear what such a “build data structure” encompasses when allocated for a generated graph. Therefore, the scope of the claim is indefinite. Examiner has interpreted this limitation for purposes of examination as relating to a generic form of data structure assigned to contain the graph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding claim 17, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is directed to "A machine-readable storage medium …”. The broadest reasonable interpretation of the claimed medium covers signals and transitory means. The specification, as in [0106]-[0109] describes various forms of mediums including the claimed “machine-readable storage medium.” The specification discuses a “computer-readable storage medium” with various exemplary types as well as reciting, “machine-readable storage media can be any available storage media that can be accessed by the computer and includes both volatile and nonvolatile media, removable and non-removable media.” The specification also states in [0107] that the terms “tangible” or “non-transitory” as applied to storage, memory, or computer-readable media “are to be understood to exclude only propagating transitory signals per se and do not relinquish rights to all standard storage, memory that are not only propagating transitory signals per se.” However, none of those terms are recited or applied to the claimed “machine-readable storage medium.” Moreover, there is no explicit definition or limitation on the term “machine-readable storage medium” provided that would exclude signals per se or transitory means from the broadest reasonable interpretation of the term. The exemplary language of the specification is not any form of specific disavowal or exclusion that the claimed “machine-readable storage medium” does not includes transitory propagating signals or other signals per se.
Thus, the broadest reasonable interpretation of “machine-readable storage medium” stil includes transitory means and/or signals per se which are non-statutory. See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug. 24, 2009; p. 2.  See also Ex parte Mewherter, 107 USPQ2d 1857 (P.T.A.B. 2013). 

Dependent claims 18-20 inherit the same rejection as in their parent claim 17 as they encompass the same signal per se and must be rejected under 35 U.S.C. 1010 as covering non-statutory subject matter.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. The judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Evaluating each of the claims under the steps as provided in the 2019 Patent Eligibility Guidelines:

Regarding claim 1
At step 1, the claim recites a method comprising steps and therefore is a process.
At step 2A, prong one, the claim recites:
“receiving a request to preload a content selection graph into an in-memory data storage”
“generating a graph identifier for the content selection graph”
“triggering generation of the content selection graph”
“preloading the content selection graph into the in-memory data storage in association with a start time at which the content selection graph becomes active.”
The limitations of:
“receiving a request to preload a content selection graph …”
“generating a graph identifier for the content selection graph”
“triggering generation of the content selection graph”

At step 2A, prong two, the judicial exception is not integrated into a practical application. In particular the claim includes the additional limitations of:
“an in-memory data storage”
“preloading the content selection graph into the in-memory data storage in association with a start time at which the content selection graph becomes active.”
First, “an in-memory data storage” is recited at a high-level of generality (i.e. as generic computer components performing computer functions) such that it amounts to no more than mere instructions to apply the exception using a computer (i.e. a computer data store component). See MPEP 2106.05. Then, the limitation of “preloading” data into the data storage, is insignificant extra-solution 
At step 2B, the claim is directed to an abstract idea. The claim does not include additional elements (alone or in combination) that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to step 2A prong two, the additional elements considered and the conclusions therein per MPEP 2106.05(a)-(c), (e), (f), and (h) are carried over to step 2B. The elements of using high-level generic computer components to perform the recited operations amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception cannot provide an inventive concept. The other identified additional limitations are MPEP specified and court-identified forms of insignificant extra-solution activity as explained. Per MPEP 2106.05(II) re-evaluation is made of additional elements or combination of elements that were considered insignificant extra-solution activity per MPEP 2106.05(g) in step 2A prong two. Considering the factors therein, including whether the elements are well-understood, routine and conventional, the additional element of “preloading” data into the data storage does not provide significantly more. Specifically, such “preloading” data into the data storage is simply storing information in memory and is court identified as well-understood, routine, and conventional as in MPEP 2106.05(d) “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.” Thus, at step 2B none of the additional elements, alone or in combination, provide significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination 

Regarding claim 2, which depends from claim 1,
At step 1, the claim recites a method and therefore is a process.
At step 2A, prong one, the claim recites further: 
“wherein the triggering the generation of the content selection graph comprising un-pausing a generation build data structure.”
The limitations of:
“wherein the triggering the generation of the content selection graph comprising un-pausing a generation build data structure.”
as drafted, is a process, that under the broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computer components (of the parent claim) nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for relating to an “in-memory data storage” or “data structure” the “triggering the generation … comprises un-pausing…” operation in the context of this claim encompasses someone judging or evaluating mentally to determine to continue with the graph generation. For example, this may be accomplished mentally by thinking of a graph and determining to think of the complete graph based on an evaluated condition (i.e. trigger). The “un-pausing” is nothing more than a mental action of continuing the process and “generation build data structure” is recited at such a high-level it encompasses any mentally built data structure. If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, this claim recites and abstract idea.
At step 2A, prong two, the judicial exception is not integrated into a practical application. In particular the claim includes no additional limitations that are not part of the abstract idea.
At step 2B, the claim is directed to an abstract idea. The claim does not include additional elements (alone or in combination) that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to step 2A prong two, there are no additional elements other than further recited abstract ideas Thus, at step 2B nothing provides an inventive concept or significantly more. Any additional elements, alone or in combination, are not recited or do not provide significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Therefore, the claim is ineligible. 

Regarding claim 3, which depends from claim 2,
At step 1, the claim recites a method and therefore is a process.
At step 2A, prong one, the claim recites further: 
“wherein the un-pausing the generation build data structure is correlated with writing a root node identifier into the generation build data structure.”
The limitations of:
“wherein the un-pausing the generation build data structure is correlated with writing a root node identifier into the generation build data structure.”
as drafted, is a process, that under the broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computer components (of the parent claim) nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for relating to an “in-memory data storage” or “data structure” the “un-pausing … cis correlated with writing a root node 
At step 2A, prong two, the judicial exception is not integrated into a practical application. In particular, the claim includes no additional limitations that are not part of the abstract idea.
At step 2B, the claim is directed to an abstract idea. The claim does not include additional elements (alone or in combination) that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to step 2A prong two, there are no additional elements other than further recited abstract ideas Thus, at step 2B nothing provides an inventive concept or significantly more. Any additional elements, alone or in combination, are not recited or do not provide significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Therefore, the claim is ineligible. 

Regarding claim 4, which depends from claim 1,
At step 1, the claim recites a method and therefore is a process.
At step 2A, prong one, the claim recites further: 
“monitoring for completion of the generation of the content selection graph.”
The limitations of:
“monitoring for completion of the generation of the content selection graph.”
as drafted, is a process, that under the broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computer components (of the parent claim) nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for relating to an “in-memory data storage” the “monitoring” operation in the context of this claim encompasses someone mentally observing the state or progress of generating the graph. For example, this may be accomplished mentally with pen and paper by thinking of a graph being built and observing whether the graph is complete or how many further elements need to be added to the graph for completion. If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, this claim recites and abstract idea.
At step 2A, prong two, the judicial exception is not integrated into a practical application. In particular the claim includes no additional limitations that are not part of the abstract idea.
At step 2B, the claim is directed to an abstract idea. The claim does not include additional elements (alone or in combination) that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to step 2A prong two, there are no additional elements other than further recited abstract ideas Thus, at step 2B nothing provides an inventive concept or significantly more. Any additional elements, alone or in combination, are not recited or do not provide significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Therefore, the claim is ineligible. 


At step 1, the claim recites a method and therefore is a process.
At step 2A, prong one, the claim recites further: 
“triggering a validation of the content selection graph upon detecting the completion of the generation…”
The limitations of:
“triggering a validation of the content selection graph upon detecting the completion of the generation…”
as drafted, is a process, that under the broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computer components (of the parent claim) nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for relating to an “in-memory data storage” the “triggering” and “detecting” operation in the context of this claim encompasses someone mentally observing the state or progress of generating a graph, and mentally evaluating or judging that the graph is complete/finish and should be further examined for validation or checking for any errors. For example, this may be accomplished mentally with pen and paper by thinking of a graph being built and observing whether the graph, and upon judging it is complete setting it aside or marking it to be validated. If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, this claim recites and abstract idea.
At step 2A, prong two, the judicial exception is not integrated into a practical application. In particular the claim includes no additional limitations that are not part of the abstract idea.
At step 2B, the claim is directed to an abstract idea. The claim does not include additional elements (alone or in combination) that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to step 2A prong two, there are no additional elements other than further recited abstract ideas Thus, at step 2B nothing provides an inventive concept or significantly more. Any additional elements, alone or in combination, are not recited or do not provide significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Therefore, the claim is ineligible. 

Regarding claim 6, which depends from claim 5,
At step 1, the claim recites a method and therefore is a process.
At step 2A, prong one, the claim recites further: 
“wherein the triggering the validation of the content selection graph comprises un-pausing a validation build data structure.”
The limitations of:
“wherein the triggering the validation of the content selection graph comprises un-pausing a validation build data structure.”
as drafted, is a process, that under the broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computer components (of the parent claim) nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for relating to an “in-memory data storage” or “data structure” the “triggering the validation … comprises un-pausing…” operation in the context of this claim encompasses someone judging or evaluating mentally to determine to continue with the graph validation. For example, this may be accomplished mentally by 
At step 2A, prong two, the judicial exception is not integrated into a practical application. In particular the claim includes no additional limitations that are not part of the abstract idea.
At step 2B, the claim is directed to an abstract idea. The claim does not include additional elements (alone or in combination) that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to step 2A prong two, there are no additional elements other than further recited abstract ideas Thus, at step 2B nothing provides an inventive concept or significantly more. Any additional elements, alone or in combination, are not recited or do not provide significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Therefore, the claim is ineligible. 

Regarding claim 7, which depends from claim 5,
At step 1, the claim recites a method and therefore is a process.
At step 2A, prong one, the claim recites further: 
“wherein the triggering the validation of the content selection graph comprises triggering a validation traversal of the content selection graph.”
The limitations of:

as drafted, is a process, that under the broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computer components (of the parent claim) nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for relating to an “in-memory data storage” or “data structure” the “triggering the validation … comprises triggering a validation traversal…” operation in the context of this claim encompasses someone judging or evaluating mentally to determine to continue with the graph validation. For example, this may be accomplished mentally by once the graph is triggered/set aside for validation, further evaluating or determining to think of the complete graph based on an evaluated condition (i.e. trigger). The “traversal” is nothing more than a mental action of continuing the validation mental process as an evaluation progressing through the nodes of the graph. This is mentally accomplished, for example, by thinking about each node of the graph as a mental observation of each node in its place within the graph from top to bottom. If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, this claim recites and abstract idea.
At step 2A, prong two, the judicial exception is not integrated into a practical application. In particular the claim includes no additional limitations that are not part of the abstract idea.
At step 2B, the claim is directed to an abstract idea. The claim does not include additional elements (alone or in combination) that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to step 2A prong two, there are no additional elements other than further recited abstract ideas Thus, at step 2B nothing provides an inventive concept or significantly more. Any 

Regarding claim 8, which depends from claim 5,
At step 1, the claim recites a method and therefore is a process.
At step 2A, prong one, the claim recites further: 
“monitoring for completion of the generation of the validation … wherine the preloading … is based on a successful validation result.”
The limitations of:
“monitoring for completion of the generation of the validation … wherine the preloading … is based on a successful validation result.”
as drafted, is a process, that under the broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computer components (of the parent claim) nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for relating to an “in-memory data storage” the “monitoring” operation in the context of this claim encompasses someone mentally observing the state or progress of validating the graph. For example, this may be accomplished mentally by thinking of a graph being validating and observing/evaluating how much of the graph has been validated until complete or how many further elements need to be validated for completion. If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, this claim recites and abstract idea.
At step 2A, prong two, the judicial exception is not integrated into a practical application. In particular the claim includes no additional limitations that are not part of the abstract idea or already addressed in the parent claim. The preloading recited here is the same as in claim 1. As in claim 1, the limitation of “preloading” data into the data storage, is insignificant extra-solution activity as mere data gathering and outputting as in MPEP 2106.05(g). Particularly, such recitation or storing data as “v. Obtaining information …, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);” or “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)” both of which relate to generally outputting data in storage.
At step 2B, the claim is directed to an abstract idea. The claim does not include additional elements (alone or in combination) that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to step 2A prong two, there are no additional elements other than further recited abstract ideas. The preloading was addressed as per claim 1 where the additional element of “preloading” data into the data storage does not provide significantly more. Specifically, such “preloading” data into the data storage is simply storing information in memory and is court identified as well-understood, routine, and conventional as in MPEP 2106.05(d) “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.” Thus, at step 2B nothing provides an inventive concept or significantly more. Any additional elements, alone or in combination, are not recited or do not provide significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Therefore, the claim is ineligible. 


At step 1, the claim recites a method and therefore is a process.
At step 2A, prong one, the claim recites further: 
“adding the graph identifier … to an outstanding graph set until the preloading the content selection graph … is performed.”
The limitations of:
“adding the graph identifier … to an outstanding graph set until the preloading the content selection graph … is performed.”
as drafted, is a process, that under the broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computer components (of the parent claim) nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for relating to an “in-memory data storage” the “adding” of an identifier to some generic “outstanding graph set” operation in the context of this claim encompasses someone judging or evaluating mentally to associate some identifier of a graph under construction with a mental structure for graphs to be built or being built. For example, this may be accomplished mentally with pen and paper by thinking of a graph that is being generated or otherwise under construction and writing down a number identifying this as the first graph under consideration or mental construction. If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, this claim recites and abstract idea.
At step 2A, prong two, the judicial exception is not integrated into a practical application. In particular, the claim includes no additional limitations that are not part of the abstract idea. The preloading and in-memory limitations were addressed in claim 1 and the same conclusions carry over here.
At step 2B, the claim is directed to an abstract idea. The claim does not include additional elements (alone or in combination) that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to step 2A prong two, there are no additional elements other than further recited abstract ideas. The preloading and in-memory limitations were addressed in claim 1 and the same conclusions carry over here. Thus, at step 2B nothing provides an inventive concept or significantly more. Any additional elements, alone or in combination, are not recited or do not provide significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Therefore, the claim is ineligible. 

Regarding claim 10, which depends from claim 1,
At step 1, the claim recites a method and therefore is a process.
At step 2A, prong one, the claim recites further: 
“the content selection graph comprises one graph of a plurality of graphs … maintaining mappings that relate identifiers of the plurality of graphs to start time”
The limitations of:
“the content selection graph comprises one graph of a plurality of graphs … maintaining mappings that relate identifiers of the plurality of graphs to start time”
as drafted, is a process, that under the broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computer components (of the parent claim) nothing in the claim elements precludes the steps from practically being performed in the mind. That is, but for relating to an “in-memory data storage” the “mapping” of an identifier of a graph to an associated start time operation in the context of this claim encompasses, is nothing more than a mental evaluation or judgement. For 
At step 2A, prong two, the judicial exception is not integrated into a practical application. In particular, the claim includes no additional limitations that are not part of the abstract idea. The preloading and in-memory limitations were addressed in claim 1 and the same conclusions carry over here. The recitation of a plurality of “graphs” is simply a plurality of data, and still part of the mental process described above as this is nothing more than information, which is mentally processed.
At step 2B, the claim is directed to an abstract idea. The claim does not include additional elements (alone or in combination) that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to step 2A prong two, there are no additional elements other than further recited abstract ideas. The preloading and in-memory limitations were addressed in claim 1 and the same conclusions carry over here. Thus, at step 2B nothing provides an inventive concept or significantly more. Any additional elements, alone or in combination, are not recited or do not provide significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Therefore, the claim is ineligible. 

Regarding claim 11,
At step 1, the claim recites a system comprising steps and therefore is a machine or manufature.
At step 2A, prong one
“a processor”
“a memory that stores executable instructions”
“coordinating loading of a graph set into an in-memory storage”
“obtaining a start time for the graph set”
“triggering a generation of the graph set”
“triggering a validation of the graph set”
“in response to successful generation and validation … mapping graph identifiers of one or more graphs … to a mapping data structure in association with the start time…”
The limitations of:
“coordinating loading of a graph set into an in-memory storage”
“obtaining a start time for the graph set”
“triggering a generation of the graph set”
“triggering a validation of the graph set”
“in response to successful generation and validation … mapping graph identifiers of one or more graphs … to a mapping data structure in association with the start time…”
as drafted, are processes, that under the broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computer components nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for relating to an “in-memory storage” and “processor” or “memory” components, the “coordinating” operation in the context of this claim encompasses someone evaluating or judging mentally to select a specific data for the loading. This would include a verbal request or otherwise that is mentally processed and a mental evaluation or observation of the request to coordinate the loading. Similarly, the “obtaining…” as recited here at a high level, broadly encompasses the mental evaluation or judgement to mentally determine or judge 
At step 2A, prong two, the judicial exception is not integrated into a practical application. In particular the claim includes the additional limitations of:
“a processor”
“a memory that stores executable instructions”
“…loading of a graph set into an in-memory storage”
First, “a processor” and “a memory”, as well as “an in-memory storage” are all recited at a high-level of generality (i.e. as generic computer components performing computer functions) such that it amounts to no more than mere instructions to apply the exception using a computer (i.e. a computer data store component). See MPEP 2106.05. Then, the limitation of “loading” data into the data storage, is insignificant extra-solution activity as mere data gathering and outputting as in MPEP 2106.05(g). 
At step 2B, the claim is directed to an abstract idea. The claim does not include additional elements (alone or in combination) that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to step 2A prong two, the additional elements considered and the conclusions therein per MPEP 2106.05(a)-(c), (e), (f), and (h) are carried over to step 2B. The elements of using high-level generic computer components to perform the recited operations amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception cannot provide an inventive concept. The other identified additional limitations are MPEP specified and court-identified forms of insignificant extra-solution activity as explained. Per MPEP 2106.05(II) re-evaluation is made of additional elements or combination of elements that were considered insignificant extra-solution activity per MPEP 2106.05(g) in step 2A prong two. Considering the factors therein, including whether the elements are well-understood, routine and conventional, the additional element of “loading” data into the data storage does not provide significantly more. Specifically, such “loading” data into the data storage is simply storing information in memory and is court identified as well-understood, routine, and conventional as in MPEP 2106.05(d) “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.” Thus, at step 2B none of the additional elements, alone or in combination, provide significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination 

Regarding claim 12, which depends from claim 11,
At step 1, the claim recites a system and therefore is a machine or manufacture.
At step 2A, prong one, the claim recites further: 
“determining which of the one or more graphs … are to be generated…”
The limitations of:
“determining which of the one or more graphs … are to be generated…”
as drafted, is a process, that under the broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computer components (of the parent claim) nothing in the claim elements precludes the steps from practically being performed in the mind. That is, the “determining” of a graph to be generated in the context of this claim encompasses nothing more than a mental evaluation or judgement. For example, this encompasses a user mentally judging to generate a first graph based on some information. This is nothing but a mental evaluation or judgment as recited in such a general fashion. If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, this claim recites and abstract idea.
At step 2A, prong two, the judicial exception is not integrated into a practical application. In particular, the claim includes no additional limitations that are not part of the abstract idea. 
At step 2B, the claim is directed to an abstract idea. The claim does not include additional elements (alone or in combination) that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to step 2A prong two, there are no additional elements other than further 

Regarding claim 13, which depends from claim 12,
At step 1, the claim recites a system and therefore is a machine or manufacture.
At step 2A, prong one, the claim recites further: 
“determining which of the one or more graphs … are to be generated…[based on additional information]”
The limitations of:
“determining which of the one or more graphs … are to be generated…”
as drafted, is a process, that under the broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computer components (of the parent claim) nothing in the claim elements precludes the steps from practically being performed in the mind. That is, the “determining” of a graph to be generated in the context of this claim encompasses nothing more than a mental evaluation or judgement. For example, this encompasses a user mentally judging to generate a first graph based on some information. This is nothing but a mental evaluation or judgment as recited in such a general fashion. If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, this claim recites and abstract idea.
At step 2A, prong two, the judicial exception is not integrated into a practical application. In particular, the claim includes no additional limitations that are not part of the abstract idea. 
At step 2B, the claim is directed to an abstract idea. The claim does not include additional elements (alone or in combination) that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to step 2A prong two, there are no additional elements other than further recited abstract ideas. Thus, at step 2B nothing provides an inventive concept or significantly more. Any additional elements, alone or in combination, are not recited or do not provide significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Therefore, the claim is ineligible. 

Regarding claim 14, which depends from claim 11,
At step 1, the claim recites a system and therefore is a machine or manufacture.
At step 2A, prong one, the claim recites further: 
“generating one or more graph identifiers …”
The limitations of:
“generating one or more graph identifiers … ”
as drafted, is a process, that under the broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computer components (of the parent claim) nothing in the claim elements precludes the steps from practically being performed in the mind. That is, the “generating a graph identifier” as recited here at a high level, broadly encompasses the mental evaluation or judgement to apply an identifier to data, this may be accomplished mentally by thinking of a name or other label for mentally stored information. This is nothing but a mental evaluation or judgment as recited in such a 
At step 2A, prong two, the judicial exception is not integrated into a practical application. In particular, the claim includes no additional limitations that are not part of the abstract idea. 
At step 2B, the claim is directed to an abstract idea. The claim does not include additional elements (alone or in combination) that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to step 2A prong two, there are no additional elements other than further recited abstract ideas. Thus, at step 2B nothing provides an inventive concept or significantly more. Any additional elements, alone or in combination, are not recited or do not provide significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Therefore, the claim is ineligible. 

Regarding claim 15, which depends from claim 11,
At step 1, the claim recites a system and therefore is a machine or manufacture.
At step 2A, prong one, the claim recites further: 
“before triggering the generation … adding a graph identifier … to an outstanding data structure … and after mapping … removing the graph identifier…”
The limitations of:
“before triggering the generation … adding a graph identifier … to an outstanding data structure … and after mapping … removing the graph identifier…”
as drafted, is a process, that under the broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other 
At step 2A, prong two, the judicial exception is not integrated into a practical application. In particular, the claim includes no additional limitations that are not part of the abstract idea. 
At step 2B, the claim is directed to an abstract idea. The claim does not include additional elements (alone or in combination) that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to step 2A prong two, there are no additional elements other than further recited abstract ideas. Thus, at step 2B nothing provides an inventive concept or significantly more. Any additional elements, alone or in combination, are not recited or do not provide significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered 

Regarding claim 16, which depends from claim 11,
At step 1, the claim recites a system and therefore is a machine or manufacture.
At step 2A, prong one, the claim recites further: 
“before triggering the generation … allocating a build data structure for generating the graph”
The limitations of:
“before triggering the generation … allocating a build data structure for generating the graph”
as drafted, is a process, that under the broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computer components (of the parent claim) nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for relating to the generic computer components of the patent claim the “allocating” of some generic “build data structure” operation in the context of this claim encompasses someone judging or evaluating mentally to allocate some mental space associated with generating a graph mentally. This includes mentally dividing spaces or as with pen and paper, drawing a line and setting aside the top half of the paper as the area for the mental generation and recording of the graph.  As the graph can be generated mentally as explained in the parent claim, the allocation of a mental data structure for such generation is also inherent as wherever it is stored in the human mind is an allocated data structure. Note that the “build data structure” is recited in a broad, high-level fashion allowing such interpretation as a mental data structure. The determination of this “before triggering” is also a mental observation, as for example evaluating the triggering has not happened yet as a mental observation. If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the 
At step 2A, prong two, the judicial exception is not integrated into a practical application. In particular, the claim includes no additional limitations that are not part of the abstract idea. 
At step 2B, the claim is directed to an abstract idea. The claim does not include additional elements (alone or in combination) that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to step 2A prong two, there are no additional elements other than further recited abstract ideas. Thus, at step 2B nothing provides an inventive concept or significantly more. Any additional elements, alone or in combination, are not recited or do not provide significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Therefore, the claim is ineligible. 

Regarding claim 17,
At step 1, the claim recites a machine-readable storage medium executed by a processor comprising steps and therefore is a manufacture.
At step 2A, prong one, the claim recites:
“a processor”
“a machine-readable storage medium, comprising executable instructions”
“coordinating loading of a content selection graph into an in-memory storage”
“obtaining a start time for the content selection graph ”
“triggering a generation of the content selection graph”
 “mapping graph identifiers of the content selection graph graphs to a mapping data structure in association with the start time…”
The limitations of:
“coordinating loading of a content selection graph …”
 “obtaining a start time for the content selection graph ”
“triggering a generation of the content selection graph”
 “mapping graph identifiers of the content selection graph graphs to a mapping data structure in association with the start time…”
as drafted, are processes, that under the broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computer components nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for relating to an “in-memory storage” and “processor” or “machine-readable storage medium” components, the “coordinating” operation in the context of this claim encompasses someone evaluating or judging mentally to select a specific data for the loading. This would include a verbal request or otherwise that is mentally processed and a mental evaluation or observation of the request to coordinate the loading. Similarly, the “obtaining…” as recited here at a high level, broadly encompasses the mental evaluation or judgement to mentally determine or judge when a graph or data is to be started. There is nothing about how the time is actually obtained, and would encompass even the mental observation or evaluation of any applicable start time. The “triggering a generation” operation is also likewise a mental operation as for example mentally determining (i.e. by evaluation or judgement) to perform an action, such as generate the graph mentally. Finally, the “mapping” limitation is also a mental process, as mentally associating, in the data structures of the mind, an identifier of the graph (e.g. a mental label) with the mentally determined start time. For example, this limitation then encompasses mentally evaluating the generation and validation are complete by observation or otherwise, and then mentally associating an identifier with the time, or simply thinking about a distinguishing identifier for this set of data. If a claim limitation under its 
At step 2A, prong two, the judicial exception is not integrated into a practical application. In particular the claim includes the additional limitations of:
“a processor”
“a machine-readable storage medium, comprising executable instructions”
 “…loading of a graph set into an in-memory storage”
First, “a processor” and “a machine-readable storage medium”, as well as “an in-memory storage” are all recited at a high-level of generality (i.e. as generic computer components performing computer functions) such that it amounts to no more than mere instructions to apply the exception using a computer (i.e. a computer data store component). See MPEP 2106.05. Then, the limitation of “loading” data into the data storage, is insignificant extra-solution activity as mere data gathering and outputting as in MPEP 2106.05(g). Particularly, such recitation or storing data as “v. Obtaining information …, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);” or “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)” both of which relate to generally outputting data in storage.
At step 2B, the claim is directed to an abstract idea. The claim does not include additional elements (alone or in combination) that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to step 2A prong two, the additional elements considered and the conclusions therein per MPEP 2106.05(a)-(c), (e), (f), and (h) are carried over to step 2B. The elements of using high-level generic computer components to perform the recited operations amounts to no more iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.” Thus, at step 2B none of the additional elements, alone or in combination, provide significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Therefore, the claim is ineligible.

Regarding claim 18, which depends from claim 17,
At step 1, the claim recites a machine-readable storage medium and therefore is a manufacture.
At step 2A, prong one, the claim recites further: 
“validating the graph”
The limitations of:
“validating the graph”
as drafted, is a process, that under the broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other 
At step 2A, prong two, the judicial exception is not integrated into a practical application. In particular, the claim includes no additional limitations that are not part of the abstract idea. 
At step 2B, the claim is directed to an abstract idea. The claim does not include additional elements (alone or in combination) that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to step 2A prong two, there are no additional elements other than further recited abstract ideas. Thus, at step 2B nothing provides an inventive concept or significantly more. Any additional elements, alone or in combination, are not recited or do not provide significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Therefore, the claim is ineligible. 

Regarding claim 19, which depends from claim 17,
At step 1, the claim recites a machine-readable medium and therefore is a manufacture.
At step 2A, prong one, the claim recites further: 

The limitations of:
“before triggering the generation … adding a graph identifier … to an outstanding data structure … and after mapping … removing the graph identifier…”
as drafted, is a process, that under the broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computer components (of the parent claim) nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for relating to the generic computer components of the patent claim the “adding” of an identifier to some generic “outstanding data structure” operation in the context of this claim encompasses someone judging or evaluating mentally to associate some identifier of a graph under construction with a mental structure for graphs to be built or being built. For example, this may be accomplished mentally with pen and paper by thinking of a graph that is being generated or otherwise under construction and writing down a number identifying this as the first graph under consideration or mental construction. The removal is simply the reverse mental operation, that is determining mentally by judgement or evaluation the generation is complete and mentally forgetting the associated identifier. The determination of this “before triggering” is also a mental observation, as for example evaluating the triggering has not happened yet as a mental observation. If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, this claim recites and abstract idea.
At step 2A, prong two, the judicial exception is not integrated into a practical application. In particular, the claim includes no additional limitations that are not part of the abstract idea. 
At step 2B, the claim is directed to an abstract idea. The claim does not include additional elements (alone or in combination) that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to step 2A prong two, there are no additional elements other than further recited abstract ideas. Thus, at step 2B nothing provides an inventive concept or significantly more. Any additional elements, alone or in combination, are not recited or do not provide significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Therefore, the claim is ineligible. 

Regarding claim 20, which depends from claim 17,
At step 1, the claim recites a machine-readable medium and therefore is a manufacture.
At step 2A, prong one, the claim recites further: 
“before triggering the generation … allocating a build data structure for generating the graph”
The limitations of:
“before triggering the generation … allocating a build data structure for generating the graph”
as drafted, is a process, that under the broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computer components (of the parent claim) nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for relating to the generic computer components of the patent claim the “allocating” of some generic “build data structure” operation in the context of this claim encompasses someone judging or evaluating mentally to allocate some mental space associated with generating a graph mentally. This includes mentally dividing spaces or as with pen and paper, drawing a line and setting aside the top half of the paper as the area for the mental generation and recording of the graph.  As the graph can be generated mentally 
At step 2A, prong two, the judicial exception is not integrated into a practical application. In particular, the claim includes no additional limitations that are not part of the abstract idea. 
At step 2B, the claim is directed to an abstract idea. The claim does not include additional elements (alone or in combination) that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to step 2A prong two, there are no additional elements other than further recited abstract ideas. Thus, at step 2B nothing provides an inventive concept or significantly more. Any additional elements, alone or in combination, are not recited or do not provide significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Therefore, the claim is ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bellingham et al., U.S. Patent Pub. No. 2018/0349368 (hereinafter Bellingham) in view of Bryc, U.S. Patent Pub. No. 2018/0365155 (hereinafter Bryc).

Regarding claim 1, Bellingham in the analogous art of content graph caching for future use teaches:
A method comprising: (See Bellingham Abstract, [0117] and claim 1 wherein invention is embodied as a method).
receiving a request to preload a content selection graph into an in-memory data storage; (See Bellingham [0034]-[0035] content selection graph as in [0019] is built an pre-cached based on client request for data items. See also [0040]-[0041] pre-cached in in-memory data storage).
generating a graph identifier for the content selection graph; (See Bellingham [0034]-[0035] graph is built/generated with graph identifiers of content selection graph).
[generally an automatic] generation of the content selection graph; (See Bellingham [0029] and [0035] wherein the content selection graph is generated/built).
and preloading the content selection graph into the in-memory data storage in association with a [general future use] at which the content selection graph becomes active. (See Bellingham [0035] wherein content graph data is pre-cached (i.e. pre-loaded) before the actual need for a future use time. A future time when the graph data is selected is a form of a time when such node/graph becomes active).
Bellingham does not explicitly teach:
triggering generation of the content selection graph; (But note as above Bellingham [0029]-[0030] graph is built/generated in some fashion but not explicit trigger).
and preloading the content selection graph into the in-memory data storage in association with a start time at which the content selection graph becomes active. (But note as above Bellingham [0035] pre-cached before need, but not with a specific start time).
However, Bryc in the analogous art of pre-cached data modifications teaches:
triggering generation of the content selection graph; (See Bryc [0024], [0026], [0028] state change detection/monitoring determines changes that impact pre-cached data and triggers [0030] and [0035]-[0037] generating an updated graph based on the change detection trigger. See also [0051] graph is for content selection explicitly).
and preloading the content selection graph into the in-memory data storage in association with a start time at which the content selection graph becomes active. (See Bryc [0035]-[0037] graph is pre-loaded into cache with “future time T1” as start time when becomes active, as it is preloaded as in [0035] 24-36 hours in advance of activation. Note further as in [0037] this includes the replacement built graph T1’ based on triggered updates and changes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bryc with the teachings of Bellingham. One having ordinary skill in the art would have been motivated to combine the triggering of rebuilding/generating updated graphs for future times to be pre-cached as in Bryc with the content selection graph storage and pre-caching as in Bellingham in order to ensure that pre-cached data does not become outdated or obsolete when the data may be changing and updated. See Bryc [0002]-[0003]. Pre-cached or pre-loaded data is only useful if it is the correct data to be served for a request, by ensuring when data changes that the pre-cached version encompasses the latest changes, cache misses are avoided and the pre-cached data is not wasting resources storing data that will not be served to respond to requests.

	Regarding claim 2, Bellingham in view of Bryc as applied above to claim 1 further teaches:
The method of claim 1, wherein the triggering the generation of the content selection graph comprises un-pausing a generation build data structure. (See Bryc [0041] wherein data being prepared for caching is affected by changed data and population service as in [0026], [0030], and [0046] builds the graph as updated. Note that the limitation of ‘unpausing’ is broadly construed as generating the graph based on triggered updates where when already in the process of being prepared for caching the updates trigger further building of the paused/in-process caching).

Regarding claim 3, Bellingham in view of Bryc as applied above to claim 2 further teaches:
The method of claim 2, wherein the un-pausing the generation build data structure is correlated with writing a root node identifier into the generation build data structure. (See Bryc wherein the population service builds the updated graph as triggered by as in Fig. 5, [0037], and [0046] using root node identifier (e.g. ‘A’) in the build data structure of the population service. See also [0024] and [0033] root menu node).

Regarding claim 4, Bellingham in view of Bryc as applied above to claim 1 further teaches:
The method of claim 1, further comprising monitoring for completion of the generation of the content selection graph. (See Bryc [0037], [0045]-[0046], and [0057] wherein changed data graph is built/generated and monitored for completion to be cached. Note that the monitoring for completion is broadly recited and encompasses as in Bryc monitoring for being built to be pre-cached  once built).

Regarding claim 5, Bellingham in view of Bryc as applied above to claim 4 further teaches:
The method of claim 4, further comprising triggering a validation of the content selection graph upon detecting the completion of the generation of the content selection graph. (See Bryc at least as in [0045]-[0046] the graph after monitored/determined to be built is validated as it is pre-cached and determined to “remain valid” for the specified activation time, as opposed to the invalidated prior graph. Note that the recitation of “validation” is broadly interpretable and includes any form of validation such as Bryc’s validation of being the most current/updated form of the graph to be pre-cached).

Regarding claim 6, Bellingham in view of Bryc as applied above to claim 5 further teaches:
The method of claim 5, wherein the triggering the validation of the content selection graph comprises un-pausing a validation data structure. (See Bryc at least as in [0045]-[0046] the graph after monitored/determined to be built is validated as it is pre-cached and determined to “remain valid” in the cache which is “un-pausing” by  making this the active graph in the cache or other validation structure. Note that “un-pausing” and “validation data structure” are broadly interpretable and include simply activating/storing a new/updated graph into a cache as a valid data structure replacing and invalidated structure).

Regarding claim 9, Bellingham in view of Bryc as applied above to claim 1 further teaches:
The method of claim 1, further comprising adding the graph identifier for the content selection graph to an outstanding graph set until the preloading the content selection graph into the in-memory data storage is performed. (See Bryc [0041], [0054], [0057] population service in process of preparing graph data for pre-caching receives event change at population service as in [0044]-[0046] and build graph identifier in population service (i.e. outstanding graph set storage/preparation) prior to storing to cache. Note further as in Fig. 5 and [0036]-[0037] graph is built with an identifier (i.e. GT1’) which is built in population service prior to sending to cache).

Regarding claim 10, Bellingham in view of Bryc as applied above to claim 1 further teaches:
The method of claim 1, wherein the content selection graph comprises one graph of a plurality of graphs preloaded into the in-memory data storage, (See Bryc at least as in [0045] multiple graphs pre-cached).
and further comprising, maintaining mappings that relate identifiers of the plurality of graphs to start times. (See Bryc at least Fig. 5 and [0033], [0036]-[0037] mapping relates identifier of graph 

Regarding claim 11, Bellingham in the analogous art of content graph caching for future use teaches:
A system, comprising: (See Bellingham Abstract and Fig. 11 invention embodied as a computing system).
a processor; and (See Bellingham Fig. 11, [0119], and [0126] system includes a processor).
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising:  (See Bellingham Fig. 11, and [0119]-[0120] memory as part of system with program data instructions executable by processor).
coordinating loading of a graph set into an in-memory storage, comprising, obtaining a [general future use] time for the graph set; (See Bellingham [0034]-[0035] content selection graph as in [0019] is built an pre-cached based on client request for data items. Note it is a graph set as least a set of nodes part of the graph. See also [0040]-[0041] pre-cached in in-memory data storage. Such pre-caching is coordinating loading of such graph under the broadest reasonable interpretation of “coordinating”. Then as in [0035] the content graph data is pre-cached (i.e. pre-loaded) before the actual need for a future use time. A future time when the graph data is selected is a form of a time when such node/graph becomes active).
[generally an automatic] generation of the graph set; (See Bellingham [0029] and [0035] wherein the content selection graph is generated/built).
Bellingham does not explicitly teach:
[coordinating loading of a graph set into an in-memory storage, comprising,] obtaining a start time for the graph set; 
triggering a generation of the graph set; (But note as above Bellingham [0029]-[0030] graph is built/generated in some fashion but not explicit trigger).
triggering a validation of the graph set; and 
in response to successful generation and validation of the graph set, mapping graph identifiers of one or more graphs in the graph set to a mapping data structure in association with the start time at which the one or more graphs of the graph set become active. (But note as above Bellingham [0035] pre-cached before need, but not with a specific start time).
However, Bryc in the analogous art of pre-cached data modifications teaches:
triggering a generation of the graph set; (See Bryc [0024], [0026], [0028] state change detection/monitoring determines changes that impact pre-cached data and triggers [0030] and [0035]-[0037] generating an updated graph based on the change detection trigger. See also [0051] graph is for content selection explicitly).
triggering a validation of the graph set; and  (See Bryc at least as in [0045]-[0046] the graph after monitored/determined to be built is validated as it is pre-cached and determined to “remain valid” for the specified activation time, as opposed to the invalidated prior graph. Note that the recitation of “validation” is broadly interpretable and includes any form of validation such as Bryc’s validation of being the most current/updated form of the graph to be pre-cached).
in response to successful generation and validation of the graph set, mapping graph identifiers of one or more graphs in the graph set to a mapping data structure in association with the start time at which the one or more graphs of the graph set become active. (See Bryc [0035]-[0037] graph is pre-loaded into cache with “future time T1” as start time when becomes active, as it is preloaded as in [0035] 24-36 hours in advance of activation. Note further as in [0037] this includes the replacement built graph T1’ based on triggered updates and changes, which as above is also validated. And see also Fig. 5 and [0033], [0036]-[0037] mapping relates identifier of graph GT1’  to future start time T1’, etc. as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bryc with the teachings of Bellingham. One having ordinary skill in the art would have been motivated to combine the triggering of rebuilding/generating updated graphs for future times to be pre-cached as in Bryc with the content selection graph storage and pre-caching as in Bellingham in order to ensure that pre-cached data does not become outdated or obsolete when the data may be changing and updated. See Bryc [0002]-[0003]. Pre-cached or pre-loaded data is only useful if it is the correct data to be served for a request, by ensuring when data changes that the pre-cached version encompasses the latest changes, cache misses are avoided and the pre-cached data is not wasting resources storing data that will not be served to respond to requests.

Regarding claim 12, Bellingham in view of Bryc as applied above to claim 11 further teaches:
The system of claim 11, wherein the operations further comprise, determining which of the one or more graphs of the graph set are to be generated based on information associated with the request. (See Bellingham [0034]-[0035] content selection graph as in [0019] is determined to be built and pre-cached based on client request for data items (i.e. which graph as corresponding to request). See also [0040]-[0041] pre-cached in in-memory data storage).

Regarding claim 13, Bellingham in view of Bryc as applied above to claim 12 further teaches:
The system of claim 12, wherein the determining which of the one or more graphs of the graph set are to be generated based on the information associated with the request comprises expanding the graph set based on unspecified parameters in the information. (See Bellingham [0034]-[0035] content selection graph as in [0019] is determined to be built and pre-cached based on client request for data items (i.e. which graph as corresponding to request). This includes as in [0035] determining graph to be generated before actual need which is based on statistical likelihood of being needed soon and is an ‘unspecified parameter’ as best that term is understood. See also [0040]-[0041] pre-cached in in-memory data storage).

Regarding claim 14, Bellingham in view of Bryc as applied above to claim 11 further teaches:
The system of claim 11, wherein the operations further comprise generating one or more graph identifiers for respective one or more graphs in the graph set. (See Bellingham [0034]-[0035] graph is built/generated with graph identifiers of content selection graph. Note also Bryc [0035], [0045], [0051] graph sets).

Regarding claim 15, Bellingham in view of Bryc as applied above to claim 11 further teaches:
The system of claim 11, wherein the operations further comprise before triggering the generation of a graph of the graph set, adding a graph identifier of the graph to an outstanding data structure, and after mapping the graph identifiers of the one or more graphs in the graph set to the mapping data structure, removing the graph identifier of the graph from the outstanding data structure. (See Bryc [0041], [0054], [0057] population service in process of preparing graph data for pre-caching receives event change at population service as in [0044]-[0046] and build graph identifier in population service (i.e. outstanding graph set storage/preparation) prior to storing to cache. As in Fig. 5, [0037], and [0046] using root node identifier (e.g. ‘A’) in the build data structure of the population 

Regarding claim 16, Bellingham in view of Bryc as applied above to claim 11 further teaches:
The system of claim 11, wherein the operations further comprise, before triggering the generation of a graph of the graph set, allocating a build data structure for generating the graph. (See Bryc [0041] wherein data being prepared for caching allocated structure in population service as in [0026], [0030], and [0046] to then build the graph as updated. Note also the population service builds the updated graph after triggered by as in Fig. 5, [0037], and [0046] using root node identifier (e.g. ‘A’) in the build data structure of the population service. See also [0024] and [0033] root menu node).

Regarding claim 17, Bellingham in the analogous art of content graph caching for future use teaches:
A machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, the operations comprising: (See Bellingham [0120] and claim 17 invention embodied on medium with executable instructiosn).
coordinating loading of a content selection graph into an in-memory storage, comprising: (See Bellingham [0034]-[0035] content selection graph as in [0019] is built an pre-cached based on client request for data items. Note it is a graph set as least a set of nodes part of the graph. See also [0040]-[0041] pre-cached in in-memory data storage. Such pre-caching is coordinating loading of such graph under the broadest reasonable interpretation of “coordinating”. Then as in [0035] the content graph data is pre-cached (i.e. pre-loaded) before the actual need for a future use time. A future time when the graph data is selected is a form of a time when such node/graph becomes active).
obtaining a [general future] time for the content selection graph; (See Bellingham [0035] wherein content graph data is pre-cached (i.e. pre-loaded) before the actual need for a future use time. A future time when the graph data is selected is a form of a time when such node/graph becomes active).
generating a system-unique graph identifier for the content selection graph; (See Bellingham [0034]-[0035] graph is built/generated with graph identifiers of content selection graph).
[generally an automatic] generation of the content selection graph; and (See Bellingham [0029] and [0035] wherein the content selection graph is generated/built).
Bellingham does not explicitly teach:
obtaining a start time for the content selection graph; 
triggering a generation of the content selection graph; and (But note as above Bellingham [0029]-[0030] graph is built/generated in some fashion but not explicit trigger).
mapping the graph identifiers of the content selection graph to a mapping data structure in association with the start time at which the content selection graph becomes active. (But note as above Bellingham [0035] pre-cached before need, but not with a specific start time).
However, Bryc in the analogous art of pre-cached data modifications teaches:
obtaining a start time for the content selection graph; (See Bryc [0035]-[0037] graph is pre-loaded into cache with “future time T1” as start time when becomes active, as it is preloaded as in [0035] 24-36 hours in advance of activation. Note further as in [0037] this includes the replacement built graph T1’ based on triggered updates and changes).
triggering a generation of the content selection graph; and (See Bryc [0024], [0026], [0028] state change detection/monitoring determines changes that impact pre-cached data and triggers [0030] and [0035]-[0037] generating an updated graph based on the change detection trigger. See also [0051] graph is for content selection explicitly).
mapping the graph identifiers of the content selection graph to a mapping data structure in association with the start time at which the content selection graph becomes active. (See Bryc Fig. 5 and [0033], [0036]-[0037] mapping relates identifier of graph GT1’  to future start time T1’, etc. as described. See also [0051] timeline mapping of access to graphs and [0054] for graph that is generated and validated for preloading into cache as in [0046]-[0054], built and valid replacement is cached after such building and validating/invalidating of graphs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bryc with the teachings of Bellingham. One having ordinary skill in the art would have been motivated to combine the triggering of rebuilding/generating updated graphs for future times to be pre-cached as in Bryc with the content selection graph storage and pre-caching as in Bellingham in order to ensure that pre-cached data does not become outdated or obsolete when the data may be changing and updated. See Bryc [0002]-[0003]. Pre-cached or pre-loaded data is only useful if it is the correct data to be served for a request, by ensuring when data changes that the pre-cached version encompasses the latest changes, cache misses are avoided and the pre-cached data is not wasting resources storing data that will not be served to respond to requests.

Regarding claim 18, Bellingham in view of Bryc as applied above to claim 17 further teaches:
The machine-readable storage medium of claim 17, wherein the operations further comprise, validating the graph. (See Bryc at least as in [0045]-[0046] the graph after monitored/determined to be built is validated as it is pre-cached and determined to “remain valid” for the specified activation time, as opposed to the invalidated prior graph. Note that the recitation of “validation” is broadly interpretable and includes any form of validation such as Bryc’s validation of being the most current/updated form of the graph to be pre-cached).


The machine-readable storage medium of claim 17, wherein the operations further comprise, before triggering the generation of the graph, adding the graph identifier to an outstanding data structure, and after mapping the graph identifier to the mapping data structure, removing the graph identifier from the outstanding data structure. (See Bryc [0041], [0054], [0057] population service in process of preparing graph data for pre-caching receives event change at population service as in [0044]-[0046] and build graph identifier in population service (i.e. outstanding graph set storage/preparation) prior to storing to cache. As in Fig. 5, [0037], and [0046] using root node identifier (e.g. ‘A’) in the build data structure of the population service. See also [0024] and [0033] root menu node. Note further as in Fig. 5 and [0036]-[0037] graph is built with an identifier (i.e. GT1’) which is built in population service prior to sending to cache, and once sent/loaded to cache it is removed from the population service outstanding build structure).

Regarding claim 20, Bellingham in view of Bryc as applied above to claim 17 further teaches:
The machine-readable storage medium of claim 17, wherein the operations further comprise, before triggering the generation of a graph of the graph set, allocating a build data structure for generating the graph. (See Bryc [0041] wherein data being prepared for caching allocated structure in population service as in [0026], [0030], and [0046] to then build the graph as updated. Note also the population service builds the updated graph after triggered by as in Fig. 5, [0037], and [0046] using root node identifier (e.g. ‘A’) in the build data structure of the population service. See also [0024] and [0033] root menu node).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bellingham in view of Bryc, and further in view of Gleicher et al., U.S. Patent Pub. No. 2012/0011118 (hereinafter Gleicher).

Regarding claim 7, Bellingham in view of Bryc as applied above to claim 5 further teaches:
The method of claim 5, 
Bellingham in view of Bryc does not explicitly teach:
wherein the triggering the validation of the content selection graph comprises triggering a validation traversal of the content selection graph.
However, Gleicher in the analogous art of data graph generation and validation teaches:
wherein the triggering the validation of the content selection graph comprises triggering a validation traversal of the content selection graph. (See Gleicher [0228]-[0234] wherein for generated graph validation is performed for validation rules including “new directed graph N is traversed” and then checked for validation errors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gleicher with the teachings of Bellingham and Bryc. One having ordinary skill in the art would have been motivated to combine the graph generation and validation processing as in Gleicher with the triggering of rebuilding/generating updated graphs for future times to be pre-cached as in Bryc wand the content selection graph storage and pre-caching as in Bellingham in order to ensure that built/generated graphs comply with a set of validation rules and do not include errors or correct such errors prior to loading the graph for use. See Gleicher [0020], [0228], [0238] wherein validation ensures cycles do not exist and relationship links are properly defined, which ensures that a graph is properly constructed before use, which when applied to preloading in cache ensure that data loaded into the cache is correctly generated and not wasting cache space with unusable, invalid, error-filled, or otherwise broken graphs that cannot be served to a client a would defeat precaching. This thus conserves storage space and ensure a user has faster access to correct usable content graphs.


Regarding claim 8, Bellingham in view of Bryc as applied above to claim 5 further teaches:
The method of claim 5, 
wherein the preloading the content selection graph into the in-memory data storage is based on a successful validation result. (See Bryc [0035]-[0037] graph is pre-loaded into cache with “future 
Bellingham in view of Bryc does not explicitly teach:
further comprising monitoring for completion of the validation of the content selection graph, [wherein the preloading the content selection graph into the in-memory data storage is based on a successful validation result.] (Note Bryc as cited above generally teaches preloading graph into cache after success of validation and invalidating old graph, but does not explicitly describe any monitoring of the validation).
However, Gleicher in the analogous art of data graph generation and validation teaches:
further comprising monitoring for completion of the validation of the content selection graph, [wherein the preloading the content selection graph into the in-memory data storage is based on a successful validation result.] (See Gleicher at least [0228]-[0234] wherein during validation processing checking for cycles as in [0234] validation processing is monitored and no cycles detected (i.e. completion and success) existing graph is updated with new validated graph N by saving the new graph/data into storage (i.e. preloaded cache storage as in Bellingham and Bryc). The detection of no cycles is a successful result and based on monitoring the traversal completion validation as described).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gleicher with the teachings of Bellingham and Bryc. One having ordinary skill in the art would have been motivated to combine the graph generation and validation processing as in Gleicher with the triggering of rebuilding/generating updated graphs for 

Conclusion
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the references in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

The prior art made of record:
US20180349368
US20180365155
US2012/0011118

The pertinent prior art made of record but not relied upon for the rejections:
US2011/0276603 (See Abstract and [0024] database  graphs for multiple domains/sets generated relevant to various claimed graph sets generated including further as in [0027]-[0033] and [0036]-[0037] queued based generation relevant to disclosed queues for validation and generation of graphs).
US2017/0353577 (See Abstract and Fig. 2 as well as [0030] wherein data is preloaded into cache with ID and time for start, relevant to claimed and disclosed features relating to mapping identifiers of data to specific start time where there is multiple versions of a data graph/item).
US2019/0258575 (See Abstract and [0043] detect trigger for managing cached application data, including as in [0045] updating cached data. Relevant to claimed and disclosed triggering features of preloaded data).
US2003/0065501 (See Abstract and [0090] graph validation and passing to next operation, relevant to claimed and disclosed graph validation operations).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time. Examiner email address is DAVID.BROOKS@USPTO.GOV
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Applicant may also email examiner at DAVID.BROOKS@USPTO.GOV for scheduling purposes.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David T. Brooks/Primary Examiner, Art Unit 2156   
8/23/2021